Citation Nr: 1205653	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant has status as a proper claimant for entitlement to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and two witnesses



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to January 1948, August 1950 to August 1951, and June 1953 to November 1971.  The appellant contends she is the Veteran's common law wife and should be considered the surviving spouse of the Veteran.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the appellant's claim file is currently at the Waco, Texas RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the appellant's claim must be remanded prior to final adjudication of her claim.  

The record reflects that the appellant and the Veteran were married in September 1979, and divorced in October 1993.  The Veteran died in February 1997.  The appellant does not contend otherwise.  She asserts that even though she and the Veteran were divorced, they had a valid common law marriage.  She specifically notes that although the Veteran resided in Arizona and the appellant resided in the former marital home in Texas, the Veteran would come to visit her and that she would come to visit him.  The appellant also testified that she and the Veteran talked of remarriage.  

Hearing testimony from the appellant's niece and son reflected their observations that the appellant and the Veteran considered themselves husband and wife.  The appellant further noted that the Veteran would send her money in Texas for her care and care for the home.  The appellant also submitted photos of her and the Veteran at his home in Arizona.  She further contends that she cared for him during times of need and sickness.

The Board finds that the claim should be remanded for the appellant to provide statements from neighbors, family, and/or colleagues who witnessed the Veteran's return to Texas for visits following their divorce.  In addition, the appellant should be asked to provide a list, to the best of her ability, as to the dates and locations of their visits.  

Finally, the record before the Board does not show VA has complied with its duty to inform the appellant of the evidence needed to substantiate her claim-specifically; she has not been informed of the requirements to show that she is the common law wife of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should inform the appellant and her representative of the evidence required to establish the existence of a valid common law marriage between the appellant and the Veteran during the period of their alleged common law marriage, the evidence and information that she should submit, and the assistance that VA will provide to obtain evidence on her behalf. 

2.  The RO or the AMC should also request that the appellant provide statements from neighbors, colleagues, and family that witnessed the alleged trips the Veteran made to Texas following the divorce.  The appellant should also be requested to provide a list of the dates, including their duration, of the Veteran's trips to Texas and the appellant's trips to Arizona.  

3.  The RO or the AMC should also undertake any development required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.

4.  Then, the RO or the AMC should readjudicate the appellant's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be provided to the appellant and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


